Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-61915-CIV-COOKE

  GOYARD ST-HONORE,

                 Plaintiff,
  vs.

  THE INDIVIDUALS, PARTNERSHIPS
  AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON
  SCHEDULE “A,”

                 Defendants.
                                                /

              PLAINTIFF’S EX PARTE APPLICATION FOR ENTRY OF
        TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND
                 ORDER RESTRAINING TRANSFER OF ASSETS
              AND MEMORANDUM OF LAW IN SUPPORT THEREOF

          Plaintiff, Goyard St-Honore (“Goyard”), hereby does apply, on an ex parte basis, for
  entry of a temporary restraining order and an order restraining transfer of assets, and upon
  expiration of the temporary restraining order, a preliminary injunction against Defendants,
  the Individuals, Partnerships, and Unincorporated Associations Identified on Schedule “A”
  (“Defendants”) pursuant to 15 U.S.C. § 1116, Fed. R. Civ. P. 65, and The All Writs Act, 28
  U.S.C. § 1651(a). In support thereof, Goyard submits the following memorandum of law.
  I.      INTRODUCTION
          Defendants are knowingly and intentionally promoting, advertising, distributing,
  offering for sale, and selling goods bearing counterfeits and confusingly similar imitations of
  one or more of Goyard’s registered trademarks within this district and throughout the
  United States by operating e-commerce stores established via third-party marketplace
  platforms under their seller identification names identified on Schedule “A” hereto (the
  “Seller IDs”). Specifically, Goyard has obtained evidence clearly demonstrating that (a)
  Defendants are engaged in the advertisement, offering for sale, and sale of counterfeit and
  infringing versions of Goyard’s goods; and (b) Defendants accomplish their sales of
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 2 of 23




  counterfeit and infringing goods via the Internet through the use of, at least, e-commerce
  stores operated via Internet marketplace platforms under the Seller IDs. Based on this
  evidence, Goyard’s Complaint alleges claims for trademark counterfeiting and infringement,
  false designation of origin, common law unfair competition, and common law trademark
  infringement.
         Defendants’ unlawful activities have deprived and continue to deprive Goyard of its
  right to determine the manner in which its trademarks are presented to the public. Indeed,
  Defendants have and continue to wrongfully trade and capitalize on Goyard’s reputation
  and goodwill and the commercial value of Goyard’s trademarks. By their activities,
  Defendants are defrauding Goyard, certain non-party businesses, and the consuming public
  for their own benefit. Defendants should not be permitted to continue their unlawful
  activities, which are causing Goyard ongoing irreparable harm. Accordingly, Goyard is
  seeking entry of a temporary restraining order prohibiting Defendants’ further wrongful use
  of Goyard’s trademarks.
         Goyard also seeks to restrain the illegal profits generated by Defendants. Goyard has
  obtained evidence that Defendant Numbers 1-17, who operate their Seller IDs via
  Amazon.com (“Amazon”) necessarily use money transfer and/or retention/processing
  services with Amazon as a method to receive monies generated through the sale of
  counterfeit products. Amazon operates as a money transmitter for sales made on Amazon
  and as such, Amazon has the ability to identify, and restrain, the payment accounts
  associated with the Defendants who use their respective Seller IDs via Amazon to conduct
  their commercial transactions. Additionally, Defendant Numbers 18-34, who operate their
  Seller IDs via Wish.com (“Wish”), have their payments processed on their behalf using an
  aggregate escrow account in the name of ContextLogic Inc. (“ContextLogic”). Finally,
  Defendant Numbers 35-151, who operate their Seller IDs via DHgate.com, have their
  payments processed on their behalf via DHgate.com’s third-party payment service,
  DHpay.com. The Lanham Act allows Goyard to recover the illegal profits gained through
  Defendants’ distribution and sales of counterfeit and infringing goods. See 15 U.S.C. §
  1117(a). In light of the inherently deceptive nature of the counterfeiting business, Goyard
  has good reason to believe Defendants will hide or transfer their ill-gotten assets beyond the
  jurisdiction of this Court unless they are restrained. Accordingly, to preserve the


                                                2
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 3 of 23




  disgorgement remedy, Goyard seeks an ex parte order restraining Defendants’ assets,
  including specifically, funds transmitted through Amazon, ContextLogic, and the DHgate
  platform.
  II.    STATEMENT OF FACTS
         A.     Plaintiff’s Rights.
         Goyard is the owner of all rights in and to the federally registered trademarks
  identified in Paragraph 5 of the Declaration of Jean-Laurent Thierry in Support of Plaintiff’s
  Application for Temporary Restraining Order (the “Goyard Marks”), which are used in
  connection with the manufacture and distribution of high quality luxury goods in the
  categories identified therein. (See Declaration of Jean-Laurent Thierry in Support of
  Plaintiff’s Application for Temporary Restraining Order [“Thierry Decl.”] ¶¶ 4-5, filed
  herewith; see also United States Trademark Registrations for the Goyard Marks [the
  “Goyard Trademark Registrations”] attached as Comp. Ex. 1 to the Complaint,
  incorporated herein by reference.) The Goyard Marks are symbols of Goyard’s quality,
  reputation, and goodwill and have never been abandoned. (See Thierry Decl. ¶¶ 6-7.)
  Moreover, Goyard has expended substantial time, money, and other resources developing
  and otherwise promoting its trademarks. (Id.) Accordingly, the Goyard Marks qualify as
  famous marks as the term is used in 15 U.S.C. § 1125(c)(1).
         Furthermore, Goyard has extensively used the Goyard Marks in the United States in
  interstate commerce in association with its high quality luxury goods, and has carefully
  monitored and policed the use of the Goyard Marks. (See Thierry Decl. ¶¶ 6-8.) At all times
  relevant hereto, Defendants have been aware of Goyard’s (a) ownership of the Goyard
  Marks; (b) exclusive rights to use such Marks; and (c) substantial goodwill embodied in, and
  favorable recognition for, the Goyard Marks.
         B.     Defendants Wrongfully Use Plaintiff’s Trademarks.
         Defendants do not have, nor have they ever had, the right or authority to use the
  Goyard Marks for any purpose. (Thierry Decl. ¶¶ 9, 12-13.) However, despite their known
  lack of authority to do so, Defendants are promoting and otherwise advertising, distributing,
  selling and/or offering for sale, through their respective Seller IDs, goods bearing counterfeit
  and infringing trademarks that are exact copies of one or more of the Goyard Marks,
  without authorization (“Defendants’ Goods”). (Thierry Decl. ¶¶ 9-13; Declaration of T.


                                                 3
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 4 of 23




  Raquel Wiborg-Rodriguez in Support of Plaintiff’s Application for Temporary Restraining
  Order [“Wiborg-Rodriguez Decl.”] ¶ 2, filed herewith; Declaration of Kathleen Burns in
  Support of Plaintiff’s Application for Temporary Restraining Order [“Burns Decl.”] ¶ 4,
  filed herewith; see also relevant web page captures from Defendants’ Internet based e-
  commerce stores operating under the Seller IDs displaying the Goyard branded items
  offered for sale [“Defendants’ Seller IDs”] attached as Comp. Exs. 1, 2, and 3 to the Burns
  Decl.)
           Given Defendants’ slavish copying of the Goyard Marks, Defendants’ Goods offered
  for sale and sold under identical marks are indistinguishable to consumers, both at the point
  of sale and post-sale. By using the Goyard Marks, Defendants have created a false
  association between their counterfeit and infringing goods and e-commerce stores, and
  Goyard. Such false association is in violation of 15 U.S.C. § 1125(a) and is causing and will
  continue to cause Goyard irreparable harm and damage. (See Thierry Decl. ¶¶ 8, 17.)
           As part of its ongoing investigation regarding the sale of counterfeit and infringing
  products, Goyard’s counsel retained Invisible Inc (“Invisible”), a licensed private
  investigative firm, to investigate the promotion and sale of counterfeit and infringing
  Goyard branded products by Defendants and to obtain the available payment account data
  for receipt of funds paid to Defendants for the sale of counterfeit Goyard branded products.
  (Thierry Decl. ¶ 10; Burns Decl. ¶ 3; Wiborg-Rodriguez Decl. ¶ 2.) Through Amazon.com,
  Wish.com, and DHgate.com, Invisible accessed the Internet based e-commerce stores
  operating under Defendants’ Seller IDs, placed orders from each Defendant for the purchase
  of various products – all bearing counterfeits of, at least, one of the Goyard Marks at issue
  in this action – and requested each product be shipped to one of its addresses in the
  Southern District of Florida. (Burns Decl. ¶ 4 and Comp. Exs. 1, 2, and 3 thereto.) Each
  order was processed entirely online, and following the submission of its orders, Invisible
  received information for finalizing payment1 for the products ordered via Defendants’




  1
   Invisible was instructed to not transmit the funds to finalize the sale for the orders for most
  of the Defendants so as to avoid adding money to Defendants’ coffers. (Wiborg-Rodriguez
  Decl. ¶ 2 n.2; Burns Decl. ¶ 4 n.1.)



                                                 4
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 5 of 23




  respective payee2 as identified on Schedule “A” hereto. (See id.) At the conclusion of the
  process, the detailed web page captures and images of the various Goyard branded products
  ordered via Defendants’ Seller IDs, together with photographs of some of the products
  received, were sent to Goyard’s representative, Jean-Laurent Thierry, for inspection. (See
  Burns Decl. ¶ 4; Thierry Decl. ¶ 11; Wiborg-Rodriguez Decl. ¶ 2.)
            Goyard’s representative, Jean-Laurent Thierry, who has the ability to identify the
  distinctions between genuine Goyard branded merchandise and counterfeit copies of the
  same, conducted a review and visually inspected the detailed web page captures and
  photographs reflecting the Goyard branded products ordered by Invisible Inc and
  determined the products were not genuine versions of Goyard’s goods. (Thierry Decl. ¶¶
  12-13.)
            Section 45 of the Lanham Act defines a “counterfeit” as “a spurious mark which is
  identical with, or substantially indistinguishable from, a registered mark.” 15 U.S.C. § 1127.
  Also, using the “ocular test” of direct comparison, courts have found that even marks that
  are slightly modified from the registered marks copied are to be considered counterfeit
  marks. See Fimab-Finanziaria Maglificio vs. Helio Import/Export, Inc., 601 F. Supp. 1
  (S.D. Fla. 1983). A comparison of the Goyard Marks to the marks used by Defendants in
  connection with the promotion and sale of Defendants’ Goods reveals the obvious


  2
    Defendant Numbers 1-17 operate via the non-party e-commerce marketplace platform,
  Amazon.com. Amazon.com is an e-commerce marketplace that allows Defendants to
  conduct their commercial transactions privately via Amazon’s payment processing and
  retention service, Amazon Payments, Inc. As such, Defendants’ payment information is not
  publicly disclosed. (Wiborg-Rodriguez Decl. ¶ 4; Burns Decl. ¶ 4 n.2.)

  Defendant Numbers 18-34 operate via the non-party e-commerce marketplace platform,
  Wish.com (“Wish”), which is operated by ContextLogic Inc. (“ContextLogic”). The payee
  for the orders placed on Wish.com identifies “PayPal *Wish,” which is the aggregate
  PayPal account for purchases made via Wish.com. (Wiborg-Rodriguez Decl. ¶ 5; Burns
  Decl. ¶ 4 n.2.)

  Defendant Numbers 35-151operate via the non-party Internet marketplace platform,
  DHgate.com, and have their payments processed on their behalf via DHgate.com’s third-
  party payment platform, DHpay.com. The DHgate.com and DHpay.com platforms are
  operated by the Dunhuang Group, who utilizes Camel FinTech Inc to process transactions
  on behalf of DHgate.com to its customers. (Wiborg-Rodriguez Decl. ¶ 6; Burns Decl. ¶ 4
  n.2.)


                                                 5
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 6 of 23




  counterfeit and infringing nature of Defendants’ Goods. (Compare Goyard’s Trademark
  Registrations [Comp. Ex. 1 to the Compl.] with Defendants’ Seller IDs [Comp. Exs. 1, 2,
  and 3 to the Burns Decl.].) Defendants’ Goods are being promoted, advertised, offered for
  sale, and sold by Defendants to consumers within this district and throughout the United
  States. (See Burns Decl. ¶ 4.) Defendants are making substantial sums of money by preying
  upon members of the general public, many of whom have no knowledge Defendants are
  defrauding them.     Defendants are also falsely representing to consumers that their
  counterfeit and infringing branded goods are genuine, authentic, endorsed, and authorized
  by Goyard. Ultimately, Defendants’ Internet activities amount to nothing more than illegal
  operations, infringing on Goyard’s intellectual property rights.        The Seller IDs and
  associated payment accounts are a substantial part of the means by which Defendants
  further their scheme and cause harm to Goyard.
  III.   ARGUMENT
         A.     A Temporary Restraining Order is Essential to Prevent Immediate Injury.
         Rule 65(b) of the Federal Rules of Civil Procedure provides, in part, that a temporary
  restraining order may be granted without written or oral notice to the opposing party or that
  party’s counsel where “specific facts in an affidavit . . . clearly show that immediate and
  irreparable injury, loss, or damage will result to the movant before the adverse party can be
  heard in opposition.” FED. R. CIV. P. 65(b). This is such a case.
         Defendants herein fraudulently promote, advertise, sell, and offer for sale goods
  bearing counterfeits and infringements of the Goyard Marks via their e-commerce stores
  using the Seller IDs. By their actions, Defendants are creating a false association in the
  minds of consumers between Defendants and Goyard.              Specifically, Defendants are
  wrongfully using counterfeits and infringements of the Goyard Marks to increase consumer
  traffic to their illegal operations. The entry of a temporary restraining order would serve to
  immediately stop Defendants from benefiting from their wrongful use of the Goyard Marks
  and would preserve the status quo until such time as a hearing can be held. See Dell Inc. v.
  BelgiumDomains, LLC, Case No. 07-22674 2007 WL 6862341, at *2 (S.D. Fla. Nov. 21,
  2007) (finding ex parte relief more compelling where Defendants’ scheme “is in electronic
  form and subject to quick, easy, untraceable destruction by Defendants.”)




                                                6
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 7 of 23




         Absent a temporary restraining order without notice, Defendants can and, based
  upon Goyard’s counsel’s past experience, will significantly alter the status quo before the
  Court can determine the parties’ respective rights.     In particular, the Internet based e-
  commerce stores at issue are under Defendants’ complete control. Thus, Defendants have
  the ability to modify e-commerce store data and content, change payment accounts, redirect
  consumer traffic to other seller identification names, and transfer assets and ownership of
  the Seller IDs. (See Wiborg-Rodriguez Decl. ¶ 3.) Such modifications can happen in a short
  span of time after Defendants are provided with notice of this action. (Id.)            Thus,
  Defendants can easily electronically transfer and secret the funds sought to be restrained if
  they obtain advance notice of Plaintiff’s Application for Temporary Restraining Order and
  thereby thwart the Court’s ability to grant meaningful relief and can completely erase the
  status quo.   (Id.)   In short, absent a temporary restraining order, Defendants could
  completely erase the status quo. (Id.) As Defendants engage in illegal counterfeiting and
  infringing activities, Goyard has no reason to believe Defendants will make their assets
  available for recovery pursuant to an accounting of profits or will adhere to the authority of
  this Court any more than they have adhered to federal trademark law. (Id.)
         Moreover, federal courts have long recognized that civil actions against
  counterfeiters – whose very businesses are built around the deliberate misappropriation of
  rights and property belonging to others – present special challenges that justify proceeding
  on an ex parte basis. Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1077 (N.D.
  Ill. 1996) (observing that “proceedings against those who deliberately traffic in infringing
  merchandise are often useless if notice is given to the infringers”); Abercrombie & Fitch
  Trading Co. v. bao li Store, Case No. 20-cv-60167-MGC (S.D. Fla. Jan. 31, 2020) (Order
  granting Ex Parte Application for Temporary Restraining Order and restraining defendants’
  assets and defendants’ related assets).     This Court should prevent an injustice from
  occurring by issuing an ex parte temporary restraining order which precludes Defendants
  from continuing to display their infringing content via the e-commerce stores or modifying
  or deleting any related content or data. Only such an order will prevent ongoing irreparable
  harm and maintain the status quo.
         B.     Standard for Temporary Restraining Order and Preliminary Injunction.
         In this Circuit, the standard for obtaining a temporary restraining order and the


                                                7
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 8 of 23




  standard for obtaining a preliminary injunction are the same. See Emerging Vision, Inc. v.
  Glachman, Case No. 10-cv-80734, 2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010)
  (citing Siegel v. LePore, 120 F. Supp. 2d 1041 (S.D. Fla. 2000) aff’d 234 F.3d 1163 (11th
  Cir. 2000)). In order to obtain a temporary restraining order or a preliminary injunction, a
  party must establish (1) a substantial likelihood of success on the merits; (2) that irreparable
  injury will be suffered if the relief is not granted; (3) that the threatened injury outweighs the
  harm the relief would inflict on the non-movant; and (4) that entry of the relief would serve
  the public interest. Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir.
  2005); see also Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir.
  1995) (affirming entry of preliminary injunction and freezing of assets). Goyard’s evidence
  establishes all of the relevant factors.
                  1.     Probability of Success on the Merits of Goyard’s Claims.
                         a)      Likelihood of Success on Counterfeiting Claim.
           Title 15 U.S.C. §1114 provides liability for trademark infringement if, without the
  consent of the registrant, a defendant uses “in commerce any reproduction, counterfeit,
  copy, or colorable imitation of a registered mark in connection with the sale, offering for
  sale, distribution, or advertising of any goods or services on or in connection with which
  such use is likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114
  (2018). Goyard must demonstrate (1) ownership of the trademarks at issue; (2) Defendants’
  use of the trademarks is without Goyard’s authorization; and (3) Defendants’ use is likely to
  cause confusion, mistake, or deception as to the source, affiliation, or sponsorship of
  Defendants’ Goods. See 15 U.S.C. § 1114(1).             Goyard’s evidence submitted herewith
  satisfies the three requirements of 15 U.S.C. § 1114.
           The first two elements of Goyard’s trademark counterfeiting and infringement claims
  are easily met. The Goyard Marks are owned by Goyard and registered on the Principal
  Register of the United States Patent and Trademark Office, and all but one of the marks at
  issue herein have become “incontestable” under 15 U.S.C. §§ 1058 and 1065.3 (See Thierry
  Decl. ¶ 5; see also Goyard Trademark Registrations, attached as Comp. Ex. 1 to the
  Compl.) See Ocean Bio-Chem, Inc. v. Turner Network Television, Inc., 741 F. Supp. 1546,
  1554 (S.D. Fla. 1990) (“Incontestable status provides conclusive evidence of the registrant’s

  3
      Trademark Registration 5,532,309 is not incontestable.


                                                  8
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 9 of 23




  exclusive right to use the registered mark, subject to §§ 15 and 33(b) of the Lanham Act.”).
  Moreover, Defendants have never had the right or authority to use the Goyard Marks.
  (Thierry Decl. ¶¶ 9, 12-13.)
         The Eleventh Circuit uses a seven-factor test in determining the third element,
  likelihood of confusion. See Ross Bicycles, Inc. v. Cycles USA, Inc., 765 F.2d 1502, 1506
  (11th Cir. 1985). These factors, as outlined in Safeway Store, Inc. v. Safeway Discount
  Drugs, Inc., are: (1) the strength of the mark; (2) the similarity of marks; (3) the similarity of
  the goods; (4) similarity of the sales methods; (5) the similarity of advertising media; (6)
  defendants’ intent; and (7) evidence of actual confusion. See 675 F.2d 1160, 1164 (11th Cir.
  1982); see also Lipscher v. LRP Publ’ns, Inc., 266 F.3d 1305, 1303 (11th Cir. 1997). The
  seven factors listed are to be weighed and balanced and no single factor is dispositive. (Id.)
                                 (1)   Strength of the Marks.
         A trademark’s strength is determined by viewing the mark in its entirety as it appears
  in the marketplace. See Lone Star Steakhouse and Saloon, Inc. v. Longhorn Steaks, Inc.,
  106 F.3d 355, 362 (11th Cir. 1997).         The spectrum of protectability and strength for
  trademarks is divided into four primary types of designations: (1) coined, fanciful or
  arbitrary; (2) suggestive; (3) descriptive; and (4) generic. See Two Pesos, Inc. v. Taco
  Cabana, Inc., 505 U.S. 763, 768, 112 S. Ct. 2753, 120 L.Ed.2d 615 (1992). Arbitrary or
  fanciful marks are the strongest and deemed inherently distinctive and entitled to protection.
  (See id.) It cannot be seriously disputed that the Goyard Marks are strong, arbitrary and
  fanciful marks. (See Thierry Decl. ¶¶ 4-5; see also Goyard Trademark Registrations,
  attached as Comp. Ex. 1 to the Compl.)
         The Goyard Marks have also acquired secondary meaning. Goyard has expended
  substantial time, labor, skill, and expense in developing and promoting the Goyard Marks.
  (Thierry Decl. ¶¶ 6-7.) The Goyard Marks enjoy widespread recognition and are prominent
  in the minds of consumers. Indeed, products bearing the Goyard Marks are among the most
  widely recognized trademarks in the United States for luxury goods. (Id.)
                                 (2)   Similarity of the Marks.
         Likelihood of confusion is greater when an infringer uses the exact trademark.
  Turner Greenberg Assocs. v. C & C Imps., 320 F. Supp. 2d 1317, 1332 (S.D. Fla. 2004).
  Defendants are using marks that are identical to the Goyard Marks. (Compare Goyard’s


                                                  9
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 10 of 23




   Trademark Registrations [Comp. Ex. 1 to the Compl.] with Defendants’ Seller IDs [Comp.
   Exs. 1, 2, and 3 to the Burns Decl.].)
                                 (3)    Similarity of the Goods.
            “The greater the similarity between the products and services, the greater the
   likelihood of confusion.” John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 976
   (11th Cir. 1983). Defendants are selling the same types of goods Goyard sells. (Thierry Decl.
   ¶¶ 4-5; see generally Defendants’ Seller IDs, attached as Comp. Exs. 1, 2, and 3 to the Burns
   Decl.) Because they bear counterfeits of the Goyard Marks, Defendants’ Goods appear
   virtually identical to Goyard’s genuine products in the consumer market. Standing alone,
   this similarity can be held sufficient to establish a likelihood of confusion. See John H.
   Harland Co., 711 F.2d at 976.
                                 (4)    Similarity of Sales Method and (5) Advertising
                                        Method.
            Convergent marketing channels increase the likelihood of confusion. See Turner
   Greenberg Assocs., 320 F. Supp. 2d at 1332.           Both Goyard and Defendants sell and
   advertise their products using at least one of the same marketing channels, the Internet, in
   the same geographical distribution areas within the United States, including the Southern
   District of Florida. (See Thierry Decl. ¶ 5; Burns Decl. ¶ 4.) Thus, the conditions of
   purchase for both parties are unmistakably identical.        Moreover, both target the same
   general U.S. consumers, and as such, Goyard is directly competing with Defendants’
   products.
                                 (5)    Defendants’ Intent.
            This district has held that when an alleged infringer adopts a mark “with the intent of
   obtaining benefit from the plaintiff’s business reputation, ‘this fact alone may be sufficient to
   justify the inference that there is confusing similarity.’” Turner Greenberg Assocs., 320 F.
   Supp. 2d at 1333 (citing Carnival Corp. v. Seaescape Casino Cruises, Inc., 74 F. Supp. 2d
   1261, 1268 (S.D. Fla. 1999)). In a case of clear-cut copying, it is appropriate to infer
   Defendants intended to benefit from Goyard’s reputation, to Goyard’s detriment. See
   Playboy Ent., Inc. v. P.K. Sorren Export Co. Inc. of Fla., 546 F. Supp. 987, 996 (S.D. Fla.
   1982).




                                                  10
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 11 of 23




                                (6)    Evidence of Actual Confusion.
          Actual confusion is unnecessary to establish infringement since the test is likelihood
   of confusion. See Frehling Enters. v. Int’l Select Group, Inc., 192 F.3d 1330, 1340 (11th
   Cir. 1999). In this case, however, it is reasonable to infer actual confusion exists in the
   marketplace based upon the circumstantial evidence available. Defendants are advertising,
   offering to sell and selling counterfeit goods identical in appearance to those sold by
   Goyard. (Thierry Decl. ¶¶ 4-5, 9-13; Burns Decl. ¶ 4 and Comp. Exs. 1, 2, and 3 thereto.)
   Even if buyers are told of the bogus nature of Defendants’ Goods, other consumers viewing
   Defendants’ Goods in a post-sale setting will obviously be confused, because they are
   viewing goods bearing the Goyard Marks, which undeniably creates the impression they are
   viewing genuine goods sold or authorized by Goyard. Such post-sale confusion is entirely
   actionable. See Remcraft Lighting Products, Inc. v. Maxim Lighting, Inc., 706 F. Supp.
   855, 859 (S.D. Fla. 1989) (“The likelihood of confusion need not occur at wholesale level
   when the end user will be confused.”).
          The seven factors weigh only in Goyard’s favor. Goyard has therefore shown a
   probability of success on the merits of its trademark counterfeiting and infringement claim.
                        b)      Likelihood of Success on False Designation of Origin Claim.
          As with a trademark infringement claim, the test for liability for false designation of
   origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), is also whether the
   public is likely to be deceived or confused by the similarity of the marks at issue. Two
   Pesos, 505 U.S. at 780. Whether the violation is called infringement, unfair competition, or
   false designation of origin, the test is identical – is there a “likelihood of confusion?” Id.
   Thus, because Goyard has established the merits of its trademark counterfeiting and
   infringement claims against Defendants, a likelihood of success is also shown as to
   Goyard’s claim for false designation of origin.
                        c)      Likelihood of Success on Common Law Unfair Competition
                                Claim.
          Whether a defendant’s use of a plaintiff’s trademarks creates a likelihood of
   confusion between the plaintiff’s and the defendant’s products is also the determining factor
   in the analysis of unfair competition under the common law of Florida. See Planetary
   Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 n.4 (11th Cir. 2001) (“Courts may



                                                 11
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 12 of 23




   use an analysis of federal infringement claims as a ‘measuring stick’ in evaluating the merits
   of state law claims.”). Goyard has established there is a likelihood of confusion regarding
   Defendants’ use of the Goyard Marks on their counterfeit and infringing products.
   Accordingly, Goyard is also likely to succeed on the merits of its common law unfair
   competition claim.
                         d)      Likelihood of Success on Common Law Trademark
                                 Infringement Claim.
          The analysis of liability for Florida common law trademark infringement is also the
   same as the analysis of liability for trademark infringement under § 32(a) of the Lanham
   Act. PetMed Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla.
   2004). As discussed above, Goyard has satisfied the three elements of its trademark
   counterfeiting and infringement claim against Defendants, establishing that a likelihood of
   confusion exists herein. Therefore, Goyard is also likely to succeed on the merits of its
   common law trademark infringement claim.
                  2.     Goyard is Suffering Irreparable Injury.
          As the Eleventh Circuit expressed it: “[A] sufficiently strong showing of likelihood of
   confusion [caused by trademark infringement] may by itself constitute a showing of … [a]
   substantial threat of irreparable harm.” Ferrellgas Ptnrs., L.P. v. Barrow, 143 Fed. Appx.,
   180, 191 (11th Cir. 2005) (citing McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1310 (11th
   Cir. 1998).   Such a finding of irreparable injury following a showing of likelihood of
   confusion is virtually always made in a case such as this, where a plaintiff has demonstrated
   it will lose control of its reputation as a result of a defendant’s activities. Id. A likelihood of
   confusion exists herein because Defendants have engaged in counterfeiting activities using
   spurious designations indistinguishable from the Goyard Marks.
                  3.     The Balance of Hardship Tips Sharply in Goyard’s Favor.
          Goyard has expended substantial time, money, and other resources to develop the
   quality, reputation, and goodwill associated with the Goyard Marks. (Thierry Decl. ¶¶ 6-8.)
   Should Defendants be permitted to continue their trade in counterfeit goods, Goyard will
   suffer substantial losses and damage to its reputation. (See id. at ¶¶ 8, 17.) However,
   Defendants will suffer no legitimate hardship in the event a temporary restraining order is




                                                   12
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 13 of 23




   issued, because Defendants have no right to engage in their present counterfeiting and
   infringing activities.
                  4.        The Relief Sought Serves the Public Interest.
          Defendants are engaged in illegal activities and are directly defrauding the
   consuming public by palming off Defendants’ Goods as Goyard’s genuine goods. The
   public has an interest in not being misled as to the origin, source, or sponsorship of
   trademarked products. See Nailtiques Cosmetic Corp. v. Salon Sciences, Corp., 1997 WL
   244746, 5, 41 U.S.P.Q.2d 1995, 1999 (S.D. Fla. 1997) (“The interests of the public in not
   being victimized and misled are important considerations in determining the propriety of
   granting injunctive relief.”).
          C.      The Equitable Relief Sought is Appropriate.
          The Lanham Act authorizes courts to issue injunctive relief “according to principles
   of equity and upon such terms as the court may deem reasonable, to prevent the violation of
   any right of the registrant of a mark ….” 15 U.S.C. § 1116(a).
                  1.        Entry of an Order Immediately Enjoining Defendants’
                            Unauthorized and Unlawful Use of Goyard’s Trademarks is
                            Appropriate.
          Goyard requests an order requiring Defendants immediately cease all use of the
   Goyard Marks, or substantially similar marks, including on or in connection with all e-
   commerce stores owned and operated, or controlled by them. Such relief is necessary to
   stop the ongoing harm to Goyard’s trademarks and goodwill and to prevent Defendants
   from continuing to benefit from the increased consumer traffic to their illegal operations
   created by their unlawful use of the Goyard Marks. Many courts, including this Court, have
   authorized immediate injunctive relief in similar cases involving the unauthorized use of
   trademarks.4

   4
    See Michael Kors, LLC v. ActiveJewelry, No. 15-cv-61659-MGC, 2015 U.S. Dist. LEXIS
   180216 (S.D. Fla. Aug. 18, 2015) (Order Granting Ex Parte Application for Entry of
   Temporary Restraining Order); Abercrombie & Fitch Trading Co. v. 7starzone.com, No.
   14-cv-60087-MGC, 2014 U.S. Dist. LEXIS 12211 (S.D. Fla. Jan. 31, 2014) (same). See also
   Abercrombie & Fitch Trading Co. v. bao li Store, Case No. 20-cv-60167-MGC (S.D. Fla.
   Jan. 31, 2020) (same); Apple Corps Limited v. avila norma shop, Case No. 19-cv-61858-
   MGC (S.D. Fla. Sept. 10, 2019) (same); Louis Vuitton Malletier v.Caromy&LV, Case No.
   19-cv-61021-MGC (S.D. Fla. Apr. 26, 2019) (same); Cartier Int’l A.G. v. BUY1NG, Case
   No. 19-cv-60406-MGC (S.D. Fla. Feb. 26, 2019) (same). Accord Parsons Xtreme Golf,


                                                  13
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 14 of 23




                  2.     Entry of an Order Prohibiting Transfer of the Seller IDs During the
                         Pendency of this Action is Appropriate.
          To preserve the status quo, Goyard seeks an order temporarily modifying control of
   and prohibiting Defendants from transferring use or control of the Seller IDs being used and
   controlled by Defendants to other parties. Once they become aware of litigation against
   them, Defendants operating online can easily, and often will, change the ownership or
   modify e-commerce store data and content, change payment accounts, redirect consumer
   traffic to other seller identification names, and transfer assets and ownership of the Seller
   IDs, and thereby thwart the Court’s ability to grant meaningful relief. (Wiborg-Rodriguez
   Decl. ¶ 3.) Here, an interim order prohibiting Defendants from transferring their e-
   commerce stores operating under the Seller IDs poses no burden on them, preserves the
   status quo, and ensures that this Court, after fully hearing the merits of this action, will be
   able to afford Goyard full relief.5


   LLC v. Individuals, P’ships & Unincorporated Ass’ns Identified on Schedule “A”, No. 19-
   cv-60310-BLOOM, 2019 U.S. Dist. LEXIS 79074 (S.D. Fla. Feb. 7, 2019, docketed Feb. 8,
   2019) (same); YETI Coolers, LLC v. Allramblerdeal.com, No.18-62811-CIV-
   DIMITROULEAS, 2018 U.S. Dist. LEXIS 225651 (S.D. Fla. Nov. 21, 2018, docketed
   Nov. 26, 2018) (same); Gucci Am., Inc. v. BGAADB, No. 18-cv-62227-UNGARO, 2018
   U.S. Dist. LEXIS 222673 (S.D. Fla. Sept. 20, 2018, docketed Sept. 21, 2018) (same); Cartier
   Int’l A.G. v. Replicapaneraiwatches.cn, No. 17-cv-62401-MOORE, 2018 U.S. Dist. LEXIS
   225476 (S.D. Fla. Jan. 2, 2018) (same); Chanel, Inc. v. Aestheticase.com, No. 15-cv-60846-
   COHN, 2015 U.S. Dist. LEXIS 180207 (S.D. Fla. April 24, 2015) (same).
   5
     See e.g., Michael Kors, LLC v. ActiveJewelry, No. 15-cv-61659-MGC, 2015 U.S. Dist.
   LEXIS 180216 (S.D. Fla. Aug. 18, 2015) (Order prohibiting Defendants from transferring e-
   commerce stores operating via marketplace platform); Abercrombie & Fitch Trading Co. v.
   7starzone.com, No. 14-cv-60087-MGC, 2014 U.S. Dist. LEXIS 12211 (S.D. Fla. Jan. 31,
   2014) (Order prohibiting Defendants from transferring domain names).             See also
   Abercrombie & Fitch Trading Co. v. bao li Store, Case No. 20-cv-60167-MGC (S.D. Fla.
   Jan. 31, 2020) (Order prohibiting Defendants from transferring e-commerce stores operating
   via marketplace platform); Apple Corps Limited v. avila norma shop, Case No. 19-cv-
   61858-MGC (S.D. Fla. Sept. 10, 2019) (same); Louis Vuitton Malletier v.Caromy&LV,
   Case No. 19-cv-61021-MGC (S.D. Fla. Apr. 26, 2019) (same); Cartier Int’l A.G. v.
   BUY1NG, Case No. 19-cv-60406-MGC (S.D. Fla. Feb. 26, 2019) (same). Accord Parsons
   Xtreme Golf, LLC v. Individuals, P’ships & Unincorporated Ass’ns Identified on Schedule
   “A”, No. 19-cv-60310-BLOOM, 2019 U.S. Dist. LEXIS 79074 (S.D. Fla. Feb. 7, 2019,
   docketed Feb. 8, 2019) (same); YETI Coolers, LLC v. Allramblerdeal.com, No.18-62811-
   CIV-DIMITROULEAS, 2018 U.S. Dist. LEXIS 225651 (S.D. Fla. Nov. 21, 2018, docketed
   Nov. 26, 2018) (same); Gucci Am., Inc. v. BGAADB, No. 18-cv-62227-UNGARO, 2018


                                                 14
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 15 of 23




                 3.      An Ex Parte Order Restraining Transfer of Assets is Appropriate.
          In addition to an order temporarily restraining Defendants’ practices, the Court
   should enter an order limiting the transfer of Defendants’ unlawfully gained assets. Goyard
   has demonstrated above that it will likely succeed on the merits of its claims. As such, under
   15 U.S.C. § 1117, Goyard will be entitled to an accounting and payment of the profits
   earned by Defendants throughout the course of their counterfeiting scheme. 15 U.S.C. §
   1117(a) (2018). Due to the deceptive nature of the counterfeiting business, and Defendants’
   deliberate violations of federal trademark laws, Goyard respectfully requests this Court
   grant additional ex parte relief identifying payment accounts and restraining the transfer of
   all monies held or received by Amazon, ContextLogic, Dunhuang Group, and Camel
   FinTech Inc, or other financial institutions for the benefit of any one or more of the
   Defendants. (See Wiborg-Rodriguez Decl. ¶¶ 4-6.) See Int’l Star Class Yacht Racing Ass’n
   v. Tommy Hilfiger USA, Inc., 80 F.3d 749 (2d Cir. 1996); see also SEC v. ETS Payphones,
   408 F.3d 727, 735 (11th Cir. 2005) (finding it proper to all of the defendant’s assets, because
   it was necessary to preserve sufficient funds for the potential disgorgement in the case).
          This Court has broad authority to grant such an order. The Supreme Court has
   provided that district courts have the power to grant preliminary injunctions to prevent a
   defendant from transferring assets in cases where an equitable interest is claimed. Grupo
   Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 144 L. Ed. 2d
   319, 119 S. Ct. 1961 (1999). Moreover, almost every Circuit has interpreted Rule 65 of the
   Federal Rules of Civil Procedure to grant authority to courts to restrain assets pendente lite.
   See Mason Tenders Dist. Council Pension Fund v. Messera, 1997 WL 223077 (S.D.N.Y.
   May 7, 1997) (acknowledging that “[a]lmost all the Circuit Courts have held that Rule 65 is
   available to freeze assets pendente lite under some set of circumstances”).
          In light of the illicit nature of the counterfeiting business and the ability of
   counterfeiters to practically eliminate their evidentiary trails by conducting their business
   entirely over the Internet, courts in the Eleventh Circuit, among others, have particularly
   noted the significance of such asset restraints in cases involving counterfeiting defendants.

   U.S. Dist. LEXIS 222673 (S.D. Fla. Sept. 20, 2018, docketed Sept. 21, 2018) (same); Cartier
   Int’l A.G. v. Replicapaneraiwatches.cn, No. 17-cv-62401-MOORE, 2018 U.S. Dist. LEXIS
   225476 (S.D. Fla. Jan. 2, 2018) (same); Chanel, Inc. v. Aestheticase.com, No. 15-cv-60846-
   COHN, 2015 U.S. Dist. LEXIS 180207 (S.D. Fla. April 24, 2015) (same).


                                                  15
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 16 of 23




   See, e.g. Levi Strauss & Co. v. Sunrise Int’l Trading, 51 F.3d 982 (11th Cir. 1995); Reebok
   Int’l Ltd. v. Marnatech Enter., 737 F. Supp. 1521 (S.D. Cal. 1989), aff’d, 970 F.2d 552 (9th
   Cir. 1992). In Levi Strauss, the Eleventh Circuit upheld an order granting an asset restraint
   against an alleged counterfeiter where the complaint included a request for a permanent
   injunction and the equitable remedy of disgorgement of the alleged counterfeiter’s profits
   under 15 U.S.C. § 1117. Levi Strauss, 51 F.3d at 987. Distinguishing Levi Strauss from two
   earlier cases not involving Lanham Act claims, the Court emphasized the necessity of the
   restraint holding that a “request for equitable relief invokes the district court’s inherent
   equitable powers to order preliminary relief, including an asset freeze, in order to assure the
   availability of permanent relief.” Id. citing Federal Trade Commission v. United States Oil
   and Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984) (district court may exercise its full
   range of equitable powers, including a preliminary asset restraint, to ensure that permanent
   equitable relief will be possible). Indeed, courts may issue broad asset restraints to preserve
   the availability of permanent relief, including assets that are not directly traceable to the
   fraudulent activity that serves as a basis for the equitable relief requested. See S. E. C. v.
   Lauer, 445 F. Supp. 2d 1362, 1370 (S.D. Fla. 2006) (noting that there is no requirement for
   the restrained assets be traceable to the fraudulent activity underlying a lawsuit); Levi
   Strauss & Co. v. Sunrise Int’l Trading, 51 F.3d at 987-88 (upholding asset restraint,
   including assets not linked to the profits of the alleged illegal activity, noting the defendants
   may request the court exempt any particular assets); Kemp v. Peterson, 940 F.2d 110, 113-
   14 (4th Cir. 1991) (district court may restrain assets not specifically traced to illegal activity).
   In cases in this district substantially similar to this matter, this Court and others have
   entered the precise relief sought herein.6

   6
     See e.g., Michael Kors, LLC v. ActiveJewelry, 2015 U.S. Dist. LEXIS 180216, Case No.
   15-cv-61659-MGC (S.D. Fla. Aug. 18, 2015) (Order granting TRO, requiring financial
   institution(s) to restrain funds in defendants’ payment accounts to preserve assets to satisfy
   Plaintiff’s requested relief); See also Abercrombie & Fitch Trading Co. v. bao li Store, Case
   No. 20-cv-60167-MGC (S.D. Fla. Jan. 31, 2020) (Order prohibiting Defendants from
   transferring e-commerce stores operating via marketplace platform); Apple Corps Limited v.
   avila norma shop, Case No. 19-cv-61858-MGC (S.D. Fla. Sept. 10, 2019) (same); Louis
   Vuitton Malletier v.Caromy&LV, Case No. 19-cv-61021-MGC (S.D. Fla. Apr. 26, 2019)
   (same); Cartier Int’l A.G. v. BUY1NG, Case No. 19-cv-60406-MGC (S.D. Fla. Feb. 26,
   2019) (same). Accord Parsons Xtreme Golf, LLC v. Individuals, P’ships & Unincorporated
   Ass’ns Identified on Schedule “A”, No. 19-cv-60310-BLOOM, 2019 U.S. Dist. LEXIS


                                                   16
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 17 of 23




          Similarly, in Reebok v. Marnatech, the District Court granted Reebok a limited
   restraint of the defendants’ assets for the purpose of preserving those assets, thus ensuring
   the availability of a meaningful accounting after trial. Reebok Int’l Ltd., 737 F. Supp. at
   1526. In affirming the decision, the Ninth Circuit determined that the plaintiff met its
   burden of demonstrating: (1) a likelihood of success on the merits; (2) immediate and
   irreparable harm as a result of defendants’ counterfeiting activities; and (3) that defendants
   might hide their allegedly ill-gotten profits if their assets were not frozen. Reebok Int’l Ltd.,
   970 F.2d 552, 563 (9th Cir. 1992). Moreover the Court reasoned: “because the Lanham Act
   authorizes the District Court to grant Reebok an accounting of [defendant’s] profits as a
   form of final equitable relief, the District Court has the inherent power to freeze
   [defendant’s] assets in order to ensure the availability of that final relief.” Reebok Int’l Ltd.,
   970 F.2d. at 559; see also Republic of Philippines v. Marcos, 862 F.2d 1355, 1364 (9th Cir.
   1988), cert. denied, 490 U.S. 1035 (1989) (“[a] court has the power to issue a preliminary
   injunction in order to prevent a defendant from dissipating assets in order to preserve the
   possibility of equitable remedies”).
          Using the power to issue provisional remedies ancillary to their authority to provide
   final equitable relief, numerous courts have granted orders restraining defendants from
   transferring their assets under trademark infringement claims. See e.g., Levi Strauss, 51 F.3d
   at 987; Reebok Int’l Ltd., 970 F.2d at 559. Moreover, to provide complete equitable relief,
   courts have granted such orders without providing notice to the defendants. Specifically,
   federal courts have held that where advance notice of an asset restraint is likely to cause a
   party to alienate the assets sought to be restrained, a temporary restraining order may be
   issued ex parte. See F.T. Int’l Ltd v. Mason, 2000 WL 1514881 *3 (E.D. Pa. 2000) (granting
   ex parte TRO restraining defendants’ bank accounts upon finding that advance notice would
   likely have caused the defendants to secret or alienate funds); CSC Holdings, Inc. v.


   79074 (S.D. Fla. Feb. 7, 2019, docketed Feb. 8, 2019) (same); YETI Coolers, LLC v.
   Allramblerdeal.com, No.18-62811-CIV-DIMITROULEAS, 2018 U.S. Dist. LEXIS 225651
   (S.D. Fla. Nov. 21, 2018, docketed Nov. 26, 2018) (same); Gucci Am., Inc. v. BGAADB,
   No. 18-cv-62227-UNGARO, 2018 U.S. Dist. LEXIS 222673 (S.D. Fla. Sept. 20, 2018,
   docketed Sept. 21, 2018) (same); Cartier Int’l A.G. v. Replicapaneraiwatches.cn, No. 17-cv-
   62401-MOORE, 2018 U.S. Dist. LEXIS 225476 (S.D. Fla. Jan. 2, 2018) (same); Chanel,
   Inc. v. Aestheticase.com, No. 15-cv-60846-COHN, 2015 U.S. Dist. LEXIS 180207 (S.D.
   Fla. April 24, 2015) (same).


                                                  17
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 18 of 23




   Greenleaf Elec., Inc., 2000 WL 715601 (N.D. Ill. 2000) (granting ex parte TRO enjoining
   cable television pirates and restraining pirates’ assets).
          In this case, Defendants’ blatant violations of federal trademark laws warrant an ex
   parte order restraining the transfer of their ill-gotten assets.   Moreover, as Defendants’
   businesses are conducted anonymously over the Internet, Goyard has additional cause for ex
   parte relief, as Defendants may easily secret or transfer their assets without the Court’s or
   Goyard’s knowledge.
          D.      A Bond Should Secure the Injunction.
          Because of the strong and unequivocal nature of Goyard’s evidence of counterfeiting
   and infringement, Goyard respectfully requests this Court require it to post a bond of no
   more than ten thousand dollars ($10,000.00), subject to increase at the Court’s discretion
   should an application be made in the interest of justice. The posting of security upon
   issuance of a temporary or preliminary injunction is vested in the Court’s sound discretion.
   Fed. R. Civ. P. 65(c).
   IV.    CONCLUSION
          In view of the foregoing, Plaintiff, Goyard St-Honore, respectfully requests this
   Court grant its Ex Parte Application and enter a temporary restraining order as to
   Defendants in the form submitted herewith and schedule a hearing on Plaintiff’s Motion for
   a Preliminary Injunction before the expiration of the temporary restraining order.
   Additionally, in the event the application is granted, Plaintiff respectfully requests the Court
   permit the parties, including witnesses, to appear and testify as necessary telephonically at
   the hearing on Plaintiffs’ Motion for a Preliminary Injunction, in accordance with
   Administrative Order 2020-53. Furthermore, due to the time provisions of a temporary
   restraining order, in the event the application is granted, Goyard respectfully requests the
   Court provide a copy of the temporary restraining order to Goyard’s counsel via e-mail at
   raquel@smgpa.net so that Goyard may immediately effectuate any relief ordered therein
   and provide Defendants’ proper notice of the order and any subsequent hearing date.




                                                   18
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 19 of 23




   DATED: September 21, 2020.   Respectfully submitted,
                                STEPHEN M. GAFFIGAN, P.A.

                                By: T. Raquel Wiborg-Rodriguez
                                Stephen M. Gaffigan (Fla. Bar No. 025844)
                                Virgilio Gigante (Fla. Bar No. 082635)
                                T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                401 East Las Olas Blvd., Suite 130-453
                                Ft. Lauderdale, Florida 33301
                                Telephone: (954) 767-4819
                                E-mail: Stephen@smgpa.net
                                E-mail: Leo@smgpa.net
                                E-mail: Raquel@smgpa.net

                                Attorneys for Plaintiff,
                                GOYARD ST-HONORE




                                         19
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 20 of 23




                                SCHEDULE “A”
            DEFENDANTS BY NUMBER, SELLER ID, AND FINANCIAL ACCOUNTS

                                               Financial Account
Def.                                                                            Infringing Product
              Defendant / Seller ID              Information:
No.                                                                              ASIN 7 /Number
                                         Store Number / Merchant ID
 1         Crabag                        A26E1XA0IV8UKN                    B084GPJX66
 2         DFSFOE                        A2W4OMPKLZAIJX                    B07RP9D76B
 3         FallDo                        A7NLMXS358Q21                     B082SRGYVL
 4         hjghjkyhu                     A2XG17D08F618K                    B07ZT36WWT
 5         INfsnOWx                      A1DM1LAIWYLG5F                    B07YMX51F1
 6         Itbag                         A138OFDLBSHISJ                    B082SQP9TM
 7         KaiSasi                       A3I0Z4REDU7BEB                    B0842LYCGY
 8         Kerag                         AT3G2OWDMO16S                     B084GNZ68G
 9         Klisa Losa                    A25NA8YP7MGFYD                    B083TNMYQD
10         KunChick                      A2J3DW8JJ53VXH                    B084GP36XF
11         Layert                        A2G0ERVMEWLNF5                    B085CBWQGJ
                                                                           B08DR3N97K
12         Linelie                       A4B7NQJ2NATQZ                     B08DR5XMKK
13         wenyienyunyingtongyongpin     A1DBSBC29UBDIE                    B0842LTL2J
14         xingzhouwangluokeji           AP31YR1PEM9MI                     B0842M1H7V
15         yrdudfyu7t                    A29WEMGK7ZQTS1                    B086995C8H
16         ZBW-Shopping Mall             A2UX2NFFT7SIKT                    B07THKFVKM
17         ZooZooZ                       A21MVISG7KLJXS                    B084GNZZDR
18         2016-Flower                   57f652e22e8dc95af9625f73          5edf48cf30644f4397dc86db
19         AllisonHerring                5eae74bb7fc967f04323d997          5eb94d468bdf6501fd06028b
20         AshleighJuenKidsFashion       59c13bbd9fbc5126e4be3e68          5e3bcdd3daadf71605473423
21         Baobaokingdom                 5e5c641b6ac64e9060f9de18          5e5e54cdcef11e0fc06c379f
22         ccmmstudio                    57f111dbe41db110026666f3          5e4378cf482e241e20a6be94
23         coriastore                    5e5737f3579a4416037f6224          5e5dc697ce1d4a2109d4ff84
24         gorunningsport                5a3bbecc6ecee03f5755e12b          5f18f75338b45226edb0b78d
25         KobeloveGiGi                  5e6300f400ff3712548f3e2b          5e8d3c2bfcc85c077489ae51
26         manufacturing industry        584abbafe3476b08a3a3f242          5e4f88855dafd33d6c01d4d9
27         MisaelStore                   5e606b84d0e9af268015787c          5e7d6697de9cbf280e61fd7b
28         RachelJStarks                 599ea16230e1f31f769fb871          5e5e4f5d2f20777092d7c0ed
29         Red Starry Sky                5e572f12402bad25b33f41a1          5e66f47789b76421e445f564

       7
         The Amazon Standard Identification Number (“ASIN”) for the various Goyard branded
       products were obtained either from the Product Information / Description segments or the
       URLs of the infringing Goyard branded items, all of which are included in Composite
       Exhibit “1” hereto. The ASIN is a unique 10-digit alphanumeric identifier Amazon assigns
       to each product. Sellers can create a variational relationship between products in regards to
       name, size/count, color, style, scent, etc. When doing so, the ASIN identified in the
       Product Information / Description segments represents the core product and a different
       ASIN may be assigned based on variations thereof, as identified in the URLs.


                                                    20
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 21 of 23




                                       Financial Account
Def.                                                              Infringing Product
         Defendant / Seller ID           Information:
No.                                                                ASIN 7 /Number
                                 Store Number / Merchant ID
30     SHASTABOM                 5dfb7f49fffb6e1f583c0f9d     5e40c2482261bc3e85d24fa4
31     sportrunfast              5a3862fe518c1c02fbb3b94c     5f18f21e81374f22f9f2a81d
32     supercoolshop             59d25752989ae00ff7e140d6     5f0e62684552870802697455
33     x916f521                  5b1e79eb7752c8249e86e430     5d43d8570c7d817b750b4a5e
34     zhangjianjun              583eeb56f097ec1b8a861212     5e16a644d4ec83085f9c568f
35     abc32188888               21296731                     509637399
36     Aiqiao988                 21403847                     527782427
37     Ajshoesstore              20998222                     515689392
38     Bags252                   14826857                     431008876
39     Bags257                   20121990                     530043719
40     Bags258                   20121761                     431045732
41     Bagzhao521                21159327                     454570571
42     Besthandbag368            20635560                     512468160
43     Bfbm665817                21423869                     514623218
44     Broosnan6                 20974868                     526599697
45     Broosnan8                 21177048                     526602818
46     Caihong3698               21417007                     515750805
47     Cfc778                    21150423                     547075953
48     Chenguib                  20808357                     478241429
49     Cicilylovely              20119322                     507103514
50     Cuppozoo                  20951757                     463507395
51     Cy003                     20082315                     477066141
52     Cy004                     20087158                     526861706
53     Damson3219                21248935                     528085522
54     Dapiao                    21195686                     506964243
55     Daqiao2020                21422731                     511112296
56     Dhgate_number1            21430057                     516675874
57     Dichen                    21229513                     511173408
58     Duobao20188               21430903                     514414201
59     Fanxunchun168             21231632                     538416791
60     Fashionbags566            20983780                     420494046
61     Fashionbags999            20436237                     463991623
62     Fenchu                    20331296                     461155831
63     fire_0614                 21056017                     510291723
64     Fr006                     20118899                     430312807
65     Fr008                     20131156                     529990588
66     Freda6825                 14228632                     540355202
67     Goyardbag111              21227716                     453379246
68     goyardwomenbag2020        21536078                     554144845
69     Hai09                     21357570                     490905851
70     Handbagstore8899          21430794                     514942348
71     Hanfei012                 21072336                     432061818


                                         21
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 22 of 23




                                        Financial Account
Def.                                                              Infringing Product
          Defendant / Seller ID           Information:
No.                                                                ASIN 7 /Number
                                  Store Number / Merchant ID
 72    Helen0623                  20112541                     396554473
 73    Hjf8866                    21254474                     455518408
 74    Hot_spinner                20717822                     419382223
 75    Hotfashion16               21427645                     515525639
 76    Huali5188                  21423182                     513186014
 77    Huang555885                20521984                     404504016
 78    Hzg52000                   21385632                     538603207
 79    It3cgoods                  21216157                     482323899
 80    Iwalkers06                 20832785                     454812340
 81    Jianshuo20030303           21291251                     475182336
 82    Jixiang618                 21075741                     515102558
 83    Kaiyi527                   21127583                     454795328
 84    Kangaroo9                  20910147                     472361574
 85    Kindly10010                21039784                     432966963
 86    Kuaileshiguang369369       21434517                     516571790
 87    Kuaileshiguang68688        21434492                     516579417
 88    lameijin                   21527941                     550454374
 89    Ldm199103                  21421539                     516514104
 90    Levana10010                21039775                     457204517
 91    Lian587                    21088244                     452892975
 92    Lifei2019                  21292802                     472658297
 93    lihailawodeguo             21488469                     532916688
 94    Linyii                     21208723                     459139719
 95    liujingang2_               21432348                     563079353
 96    Liuju10                    21155848                     526792802
 97    lucky_guy                  14498393                     543299635
 98    Luxurybrand004             21031474                     458662668
 99    Luxuryseller6666           21258137                     465655194
100    Lxlfc9999                  21468050                     530475435
101    Masyi86                    21431549                     514479727
102    Meng3369                   21507001                     537005403
103    Mingliang3699              21423475                     511535310
104    Mk002                      20021203                     477418417
105    Mkors                      21028676                     478071417
106    Moou736                    21267442                     533828216
107    Mudan7626                  21164955                     533751537
108    Mytoto                     21231851                     450081213
109    N6k5839                    21423854                     513775477
110    Newbags2019                21196031                     475714746
111    Nfcx2273                   21424092                     515534548
112    Olivia012                  21194684                     541944705
113    Ptdh4                      21471646                     527431737


                                          22
Case 0:20-cv-61915-MGC Document 6 Entered on FLSD Docket 09/21/2020 Page 23 of 23




                                        Financial Account
Def.                                                              Infringing Product
          Defendant / Seller ID           Information:
No.                                                                ASIN 7 /Number
                                  Store Number / Merchant ID
114    Qinghua521                 21173873                     530099649
115    Qwe1241163623              21418555                     509120905
116    Romantic666888             21218568                     528084902
117    Ruixue2020f                21427822                     513228431
118    Saleoff                    21109503                     503833160
119    Sanxun3                    21094067                     458397751
120    Sebentiaoxin20             21421052                     509380649
121    Shanghaihongyu             21312441                     510311205
122    Sun_bloom                  21089310                     446211181
123    Sunflowerc                 20708650                     407170590
124    Sunflowergift              20819532                     416697274
125    Superseller816             20335666                     512473596
126    Supre_bags                 21110146                     426579781
127    Tanglaoya88                21427628                     515530559
       Taotao168
128    a/k/a Dress Bikini Bag     14372407                     431025134
129    Thankyou123                21388736                     511815081
130    Vity8                      21238874                     490613391
131    Watch1888                  21066184                     559193270
132    Watch5858                  21272362                     510254298
133    Winnie00                   20244036                     445791583
134    Winniediscountshop         20462016                     426438559
135    Wudaqi                     20683144                     431821832
136    Xiaoqiao2020               21422870                     510733745
137    Xingfujixiang888           20137570                     529384237
138    Xishengtai2019             21252765                     461800585
139    Y67b66128                  21424094                     514198178
140    Yc6h881858                 21424099                     514925215
141    Yongyongxia                21194992                     467564635
142    Youyi123                   20792206                     493019124
143    Youyouzizai888899999       21434520                     516567051
144    Yuandan2020                21427770                     513210717
145    Yunian78363                21430728                     514327905
146    Yunqi918                   21433348                     515422814
147    Zhouxinxin002              21054442                     527550328
148    Zhujianqiang11             21129509                     454081236
149    Zhuzi88                    21300040                     514851677
150    Zwm222                     21471356                     527271366
151    Zxk888                     21225483                     512644711




                                             23
